                                                                               Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


BOB QUAM, Administrator of
the Florida State Hospital,

                  Petitioner,

v.                                              CASE NO. 4:18cv557-RH/CJK

GEORGE K.C. PRINGLE, IV,

                  Respondent.

_____________________________/


                                ORDER OF REMAND


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 4. No objections have been filed. Upon consideration,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.

         2. The respondent’s motion for leave to proceed in forma pauperis in this

court is granted.




Case No. 4:18cv557-RH/CJK
                                                                                  Page 2 of 2




         3. The case is remanded to the Circuit Court, Second Judicial Circuit,

Gadsden County, Florida. The clerk must take all steps necessary to effect the

remand.

         4. The clerk must close the file.

         SO ORDERED on February 8, 2019.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:18cv557-RH/CJK
